Status of the Claims
Claims 1-3, 6-11, 34-35, and 64 are currently pending and examined herein.
The following Office Action is in response to Applicant’s communication dated 03/04/2022.  Rejection(s) and/or objection(s) not reiterated from previous office actions are hereby withdrawn.  The following rejection(s) and/or objection(s) are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2022 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed applications, Application Nos. [62/403,111], [62/457,582], [62/403,116], [62/457,399] and [62/470,669] fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  SEQ ID NOs: 1-40 and the restriction endonuclease as per instant claims 6 and 10 respectively, were not present in the provisional applications, and therefore the priority date for each of the claims is that of the PCT, filed on 09/29/2017.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code, for example, in para 0129 on page 23.  The foregoing analysis should not to be deemed exhaustive, as there may be other embedded hyperlinks as well.  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01.

Claim Objections
Claims 6 and 35 are each objected to as being dependent upon a rejected base claim, but would be free of the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Interpretation
Claim 1 recites the newly added limitation that “said barcode sequence of said capture oligonucleotides of each capture object of said plurality of capture objects is different from the barcode sequence of the capture oligonucleotides of every other capture object of said plurality of capture objects”, which is reasonably being interpreted as requiring that no two capture objects have the same barcode sequence.  This is distinct from requiring that no two capture object populations have the same barcode sequence.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-3, 6-11, 34-35, and 64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the newly added limitation that “for each cassetable oligonucleotide sequence in the plurality of capture objects, a complementary oligonucleotide sequence does not substantially hybridize to any of the other cassetable oligonucleotide sequences in said plurality of capture objects”, which can be interpreted multiple ways.  As per MPEP § 2173.02(I), “if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate”.
Specifically, the limitation that a complementary oligonucleotide sequence “does not substantially hybridize” can be interpreted as the claim requiring the presence of a complementary oligonucleotide sequence and that it “does not substantially hybridize”, which implies that a method step (substantially hybridizing) does not occur.  However, the claim is a product claim, so the presence of a method step (even in the negative sense) makes the claim boundaries unclear.  Further confusing the matter is that as per MPEP § 2115, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims" citing In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963).  Here, the claim can be interpreted as requiring that the cassetable sequence is “working on” a complementary sequence (i.e. by not substantially hybridizing with it).  
Alternatively, the limitation of “does not substantially hybridize” can be interpreted as something along the lines of “would be unable to substantially hybridize”, or similar, to therefore be interpreted as describing a characteristic of the cassetable sequence, rather than being a method step.  For the purposes of examination for applying prior art, the claims will be read using the latter interpretation.  
In addition, the other newly added limitation of “for each cassetable oligonucleotide sequence in the plurality of capture objects, a complementary oligonucleotide sequence does not substantially hybridize to any of the other cassetable oligonucleotide sequences in said plurality of capture objects” can also be reasonably interpreted multiple ways.  Specifically, it is unclear whether a cassetable sequence from one capture object can be present in any other capture object(s).  For example, if each cassetable sequence is limited to being one of a set of 12 different sequences (as per newly added claim 64), and there are three cassetable sequences per capture object, then one interpretation allows for only a maximum of four capture objects (without having a cassetable sequence on multiple capture objects).  
Accordingly, the metes and bounds of the claim are unascertainable.
Claims 2-3, 6-11, 34-35, and 64 depend from claim 1 and are therefore similarly rejected.
As per MPEP 2173: It is of utmost importance that patents issue with definite claims that clearly and precisely inform persons skilled in the art of the boundaries of protected subject matter. Therefore, claims that do not meet this standard must be rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph as indefinite.  Further, as per MPEP 2173.02: If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112, second paragraph, would be appropriate.  As currently written, the metes and bounds of the rejected claims are unascertainable for the reasons set forth above, thus the above claim(s) and all dependent claims are rejected under 35 USC 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Chee et al.
Claims 1-3, 7-9, 11, and 64 are rejected under 35 U.S.C. 35 U.S.C. 102(a)(2) as being anticipated by Chee et al. (US PGPub 2019/0145982 A1).
Regarding claim 1, Chee teaches a plurality of capture objects, wherein each capture object of said plurality is a capture object comprising a plurality of capture oligonucleotides (e.g. extended “recording tags” as per para 0324-0328 and/or para 0433-0459 and/or as depicted in Fig. 1A, 2A, 5; “associated or co-localized directly or indirectly with the macromolecule and joined to the solid support” as per para 0433; “solid support” as per para 0330 and/or 0416-0432, and a “macromolecule” as per para 0308 and/or 0433-0437 and/or 0405-0415), wherein each capture oligonucleotide of said plurality comprises: 
a priming sequence (e.g. a “forward or 5’ universal priming site” as per para 0444 and/or Fig. 5); 
a capture sequence (e.g. a reverse universal priming sequence and/or the 3’-most UMI as per Fig. 1A, 2A, and/or 5); and 
a barcode sequence (e.g. “a recording tag comprises a barcode” as per para 0439) comprising three or more cassetable oligonucleotide sequences, each cassetable oligonucleotide sequence being non-identical to the other cassetable oligonucleotide sequences of said barcode sequence (e.g. “encoder sequences” are modular/cassetable oligonucleotide sequences used in the barcode sequence(s) as per para 0321, and/or as per Fig. 1A, 2A, 5; and/or “spacers” that can encode cycle specific information as per para 0323, and/or “cycle specific sequences” as per para 0322); 
wherein said three or more cassetable oligonucleotide sequences of said barcode sequence are linked in tandem (e.g. as per para 0321 and/or as depicted in Fig. 1A, 2A, 5),
wherein each capture oligonucleotide of said plurality comprises the same barcode sequence (e.g. “[m]ultiple recording tags per molecule can be employed” as per para 0259 and/or “multiple copies of a recording tag are associated with a single macromolecule” as per para 0438);
wherein said barcode sequence of said capture oligonucleotides of each capture object of said plurality of capture objects is different from the barcode sequence of the capture oligonucleotides of every other capture object of said plurality of capture objects (e.g. the “extended recording tags” are unique to the solid support and macromolecule that they are associated/bound with as per para 0302), and 
wherein, for each cassetable oligonucleotide sequence in the plurality of capture objects, a complementary oligonucleotide sequence does not substantially hybridize to any of the other cassetable oligonucleotide sequences in said plurality of capture objects (e.g. each “encoder sequence” is unique for the entity it identifies as per para 0321, and can be created using “[c]ombinatorial word approaches” and “the words are chosen such that they differ from one another to not cross hybridize” as per para 0452).
Regarding claim 2, Chee teaches the above, wherein each capture oligonucleotide of said plurality comprises a 5’-most nucleotide and a 3’-most nucleotide, wherein said priming sequence is adjacent to or comprises said 5’-most nucleotide, wherein said capture sequence is adjacent to or comprises said 3’-most nucleotide, and wherein said barcode sequence is located 3’ to said priming sequence and 5’ to said capture sequence (e.g. Fig. 5).
Regarding claim 3, Chee teaches the above, wherein each of said three or more cassetable oligonucleotide sequences has a length of 8-12 nucleotides (e.g. “encoder sequences” of length 2-30 nucleotides as per para 0321).
Regarding claim 7, Chee teaches the above, wherein said barcode sequence comprises four cassetable oligonucleotide sequences (e.g. as per Fig. 1A, 2A, 5).
Regarding claim 8, Chee teaches the above, wherein each capture oligonucleotide of said plurality further comprises a unique molecule identifier (UMI) sequence (e.g. “a recording tag comprises an optional, unique molecular identifier (UMI)” as per para 0326 and/or 0438 and/or Fig. 1A, 2A, 5).
Regarding claim 9, Chee teaches the above, wherein said UMI is located 3’ to said priming sequence and 5’ to said capture sequence (e.g. Fig. 1A, 2A, 5).
Regarding claim 11, Chee teaches the above, wherein said capture sequence comprises a gene specific sequence (e.g. a UMI specific for the macromolecule/gene as per para 0326 and/or 0438 and/or Fig. 1A, 2A, 5).
Regarding claim 64, Chee teaches the above, wherein each of said three or more cassetable oligonucleotide sequences of said barcode sequence for each capture object of said plurality of capture objects is selected from a defined set of 12 to 100 cassetable oligonucleotide sequences, wherein, for each cassetable oligonucleotide sequence in the defined set, the complementary oligonucleotide sequence does not substantially hybridize to any of the other cassetable oligonucleotide sequences in the defined set (e.g. “a set of ≥50 unique encoder sequences are used” as per para 0485). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Chee et al. and Uberlacker et al.
Claims 1-3, 7-11, and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Chee et al. (US PGPub 2019/0145982 A1), as applied to claims 1-3, 7-9 and 11 above, and further in view of Uberlacker et al. (Molecular Breeding, 2: 293-295, 1996, of record).
Chee is relied on as above.
Chee teaches wherein each capture oligonucleotide may contain a cleavable linker (e.g. as per para 0313), however, Chee does not teach a specific enzyme for cleavage of the nucleic acid, as set forth in claim 10.
Uberlacker teaches using the rare-cutter enzyme NotI (e.g. p. 293, 1st para.)  As would be appreciated by one of ordinary skill in the art, that NotI is a rare cutter enzyme, with an 8 base pair recognition site, then it will generally be expected to not cut (as frequently, if at all) in the barcode or captured sequences.  Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to alter the invention as taught by Chee with a NotI restriction site to enable enzymatic cleavage of the capture oligonucleotide from the capture object as taught by Uberlacker.  In accordance with MPEP 2141 citing KSR International Co. v. Teleflex Inc. (KSR),  550 U.S. 398, 82 USPQ2d 1385,1395  (2007), "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results”, and as per MPEP 2143(I)(A), the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.  In the present case, all of the elements of claim 10 were well known in the art, as per Chee and Uberlacker, the mere combining of the individual elements in one embodiment in the manner of the claimed invention results in no change in the elements respective functions, and the combination yields nothing more than predictable results. 

Chee et al. and Hobbs et al.
Claims 1-3, 7-9, 11, 34, and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Chee et al. (US PGPub 2019/0145982 A1), as applied to claims 1-3, 7-9 and 11 above, and further in view of Hobbs et al. (US PGPub US2015/0151298A1, cited in the IDS filed on 07/30/2019, of record).
Regarding claim 34, Chee teaches a kit for producing a nucleic acid library, comprising: a plurality of capture objects as per claim 1 (see anticipation rejection, above).  However, Chee does not teach an enclosure, wherein said enclosure comprises a flow region and a plurality of sequestration pens opening off of said flow region; and, a dielectrophoretic (DEP) configuration.
Hobbs teaches an enclosure, wherein said enclosure comprises a flow region and a plurality of sequestration pens opening off of said flow region (e.g. para. [0040] “Figs. 31A-C depict a microfluidic device comprising a microchannel and a plurality if sequestration pens that open off of the microchannel”); and, a dielectrophoretic (DEP) configuration (e.g. para. [0147] “The enclosure 403 of the microfluidic device can include DEP configurations, which can be utilized to capture and move particular ones of the biological micro-objects 904 in the sample material 902”).  
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the capture objects of Chee with the enclosure of Hobbs, thus obtaining the instantly claimed invention.  One would have been motivated to do so because it would have allowed for analyzing a biological micro-object by isolating and enabling movement of objects (e.g. as per para. 0004 of Hobbs), noting that Chee teaches the compartmentalization of capture objects into partitions, including microfluidic droplets (e.g. as per para 0336).  One of ordinary skill in the art would have reasonable expectation for success in so modifying Chee’s invention, without any unexpected or surprising results, given both Chee and Hobbs are in the same field of endeavor of microfluidic droplet compartmentalization.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571) 270-1022.  The examiner can normally be reached M-F 10-6:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1639